Citation Nr: 1642954	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-28 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a respiratory condition.

3.  Entitlement to service connection for skin blisters and fungal infection-hands, feet, and nails.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The claim of entitlement to service connection for bronchitis and/or pneumonia has been recharacterized to a claim of entitlement to service connection for a respiratory condition, in accordance with the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Further development of the record is required before the claims on appeal may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

A.  Social Security Disability Records

In the November 2006 claim, the Veteran indicated that he has received disability benefits from the Social Security Administration since 1999.  No attempts have been made to obtain these records.  Accordingly, remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).




B.  Development of Exposure Allegations

The Veteran has alleged exposure to herbicides, radiation, and other environmental hazards such as asbestos, jet fumes, welding torch fumes, and laundry cleaning chemicals.  The Board finds that further development of the allegations of herbicide and radiation exposure is required, as discussed below.

Herbicide Exposure

The Veteran has alleged that all three of his disabilities on appeal-prostate cancer, a respiratory condition, and skin blisters and fungal infection-may be associated with exposure to herbicides while serving in the Republic of Vietnam.  The Veteran alleged several theories as to how he was exposed to herbicides: (1) from Agent Orange on the clothing of laundry; (2) from Agent Orange dripping from planes on the deck; (3) that as an assistant postal clerk he had to fly into Da Nang to sort mail several times; (4) during his air traffic control training he had to fly into Da Nang, Cam Ranh Bay, and Tan Son Nhut to check on IFF Secret Codes that each aircraft used to identify themselves; and (5) that the USS Coral Sea operated within the Gulf of Tonkin and the water in the gulf was exposed to herbicides through river runoff.

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iii).  However, VA has determined that the presumption of herbicide exposure for veterans who "served in the Republic of Vietnam" is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313 (a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101 (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the "blue water" Navy from presumptive herbicide exposure).

The legislative and regulatory history indicates that the purpose of the presumption of exposure was to provide a remedy for persons who were stationed in areas where herbicides may have been used, but whose exposure was not adequately documented.  73 Fed. Reg. 20,566, 20,568-69 (April 16, 2008).  Therefore it is reasonable to presume that any veteran who served within the land borders of the Republic of Vietnam may have been exposed as herbicides were extensively sprayed therein.  Id.  The same rationale is not applicable to veterans who served solely in the waters offshore, which were remote from herbicide use.  Id.  Indeed, "[i]t is conceivable that some veterans of offshore service incurred exposure under some circumstances due, for example, to airborne drift, groundwater runoff, and the proximity of individual boats to the Vietnam cost.  For the purposes of the presumption of exposure, however, there is no apparent basis for concluding that any such risk was similar in kind or degree to the risk attending service within the land borders of the Republic of Vietnam."  Id.  Thus, the presumption of exposure to herbicides has not applied to alleged "secondary exposures."  See also VBA Manual M21, IV.ii.2.C.  Moreover, the Board notes that veteran's assertions indicating exposure to gas or chemicals during service are not considered to be sufficient evidence, on their own, to establish actual exposure, absent evidence that the veteran may have some specialized expertise or training in identifying such substances.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

A review of the record shows that the Veteran served aboard the USS Coral Sea (CVA-43) during the Vietnam era.  The designation of CVA is for aircraft carrier, attack, which reflects that the ship was a "blue water" vessel.  Furthermore, the USS Coral Sea is not found on VA's "ships list" as one associated with "brown water" service.  The Veteran has, however, alleged that he flew into Da Nang to sort mail in furtherance of his duties as an assistant postal clerk and that he flew into Da Nang, Cam Ranh Bay, and Tan Son Nhut to check on IFF secret codes used to identify aircrafts in furtherance of his duties as an air traffic control trainee.          See September 2012 NOD.  Such excursions onto the land mass of the Republic of Vietnam would warrant presumption of herbicide exposure; however, apart from the Veteran's lay statements, they are not otherwise shown to have occurred.  

To provide adequate consideration of these allegations, the Board finds that the USS Coral Sea's deck logs be obtained.  Such information would help elucidate whether such trips may have occurred.

Lastly, the Board observes that the presumption of service connection for herbicide exposure is only available for diseases and disabilities listed in 38 C.F.R.                 § 3.309(e).  Of the Veteran's claimed conditions on appeal, only the prostate cancer is found therein.  Nevertheless, if exposure to herbicides is ultimately found, the other claims on appeal will still be considered on a direct basis, to include as due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Radiation Exposure

The Veteran has alleged that his prostate cancer may be related to in-service radiation exposure.  He has offered several theories of such exposure:  (1) he was exposed to radiation from radar while working as an Air Traffic Control trainee; (2) he underwent x-ray testing related to medical treatment and that he allowed a shipmate to practice performing x-rays on him; and (3) he was exposed to nuclear radiation from standing on fire watch over nuclear weapons while in dry dock.

The Board observes that service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, presumptive service connection under    38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is warranted for certain diseases present in "radiation-exposed Veterans."  Second, a "radiogenic disease" may be service-connected on a direct basis after specified developmental procedures are conducted under the framework of 38 C.F.R. § 3.311.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection must still be considered by way of in-service incurrence or aggravation, including presumptive service connection for chronic diseases.  See Combee, 34 F.3d at 1043.

Under the first avenue noted above, § 3.309(d) provides presumptive service connection for listed diseases if they become manifest in a radiation-exposed Veteran, as defined under the regulation.  Here, the Veteran cannot meet the qualification of a "radiation-exposed Veteran" under this regulation because he has not participated in any "radiation-risk activity" enumerated under § 3.309(d)(3)(ii), including onsite participation in a test involving the atmospheric detonation of a nuclear device, participation in post-World War II occupation of Hiroshima and Nagasaki from 1945-46, internment as a prisoner of war in Japan during World    War II, etc.  Thus, the Veteran cannot be presumptively service-connected for radiation exposure under § 3.309(d).

Under the second avenue noted above, § 3.311 does not provide presumptive service connection for "radiogenic diseases" but provides special developmental procedures to help a Veteran or his survivors prove his claim on a direct basis.        See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 states that in all claims in which it is established that a "radiogenic disease" first became manifest after service, and it is contended that the disease resulted from ionizing radiation exposure, a dose assessment will be made.  See 38 C.F.R. § 3.311(a)(2).

In this case, the Veteran's diagnosed prostate cancer is considered a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2)(xxiii).  Furthermore, the Veteran has contended that this occurred from ionizing radiation exposure, to wit, exposure to x-rays.  Thus, a dose assessment is required.  As such an assessment has not yet been obtained, one should be requested on remand.

Lastly, the Board will make two additional findings pertaining to the Veteran's allegations of radiation exposure.  

First, the Veteran alleged exposure to radiation from working with radar as an Air Traffic Control trainee and because he was nearby when service was being performed on radar tach hands and antennae.  See July 2009 Statement in Support of Claim.  The Court has taken judicial notice that naval radar equipment emits microwave-type non-ionizing radiation, and this exposure is not subject to review under the ionizing radiation statute and regulations.  See Rucker, 10 Vet. App. at 69.  Thus, as radar is a form of non-ionizing radiation, the benefits of § 3.309 and 3.311 are not applicable for this alleged exposure.  Furthermore, the Board finds the Veteran's allegation of "secondary exposure" to any form of radiation from those servicing the radar units is speculative at best as the Veteran has not shown to have any specialized knowledge or training that would indicate that he is capable of making such a determination.  In this regard, it is important to note that a Veteran need not have any intent to deceive to be considered an unreliable historian.

Second, the Veteran alleged exposure to radiation from standing on fire watch over nuclear weapons while in dry dock.  See July 2009 Statement in Support of Claim.  The Board observes that this duty was not noted in his military records; there is no evidence, other than the Veteran's lay statements, that it actually occurred.  VA also queried the Naval Dosimetry Center regarding occupational exposure and the August 2009 response revealed no reports of occupational exposure to ionizing radiation.

C.  Obtain Medical Examinations

Respiratory Condition

The Veteran seeks service connection for a respiratory condition.  Private medical records from Dr. H.G. show that the Veteran has a history of chronic bronchitis/pneumonia and asthma.  See August 1999 treatment note.  The Veteran alleges that his respiratory problems may be related to exposure to in-service exposure to asbestos.

A review of the Veteran's military records shows that he was stationed aboard the USS Coral Sea for approximately 3.5 years, from November 1963 to May 1967.  While the Veteran's MOS was listed as laundry operator, as noted above, the Board has acknowledged that the Veteran performed other duties such as assistant postal clerk and air traffic control trainee.  These additional duties are recognized as having "minimal" probability of exposure to asbestos.  See VBA Manual M21-1, IV.ii.1.I.3.c.  However, the Veteran has alleged that pipes and heating and cooling ducts located above his bed on the ship had asbestos insulation and whenever a plane would launch the vibration caused tiny fibers to fall on his bed.  See May 2007 Asbestos Questionnaire.  Accordingly, the Board finds that the record contains satisfactory evidence of asbestos exposure and an associated disease to trigger VA's duty to provide an examination.  VBA Manual M21-1, IV.ii.1.I.3.e (asbestos exposure is conceded for the limited purpose of providing an examination in cases where the Veteran is recognized as having a MOS with a minimal probability of asbestos exposure).  

On remand, an examination should be scheduled to determine the nature and etiology of any respiratory conditions.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition to considering the effects of asbestos exposure, the examiner should also consider the Veteran's herbicide exposure on a conditional basis, as well as other alleged environmental exposures, to include jet fumes, welding torch fumes, and laundry cleaning chemicals.

Skin Blisters and Fungal Infection

The Veteran also seeks service connection for skin blisters and fungal infection-hands, feet, and nails.  A review of his treatment records shows that he has complained of skin problems and peeling and blistering over the years.  See, e.g., May 2006 VA treatment record.  He has alleged that his condition is related to exposure to herbicides, as well as exposure to other chemicals that came in contact with his skin through doing laundry without wearing gloves.  See August 2009 Statement in Support of Claim.

As the evidence shows that the Veteran may have a skin condition related to his active service, VA has a duty to provide a medical examination to assist him in substantiating his claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, on remand, an examination should be scheduled to determine the nature and etiology of any skin conditions.

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Identify the periods of service that the USS Coral Sea was deployed to the Republic of Vietnam (during the Veteran's active service) and obtain the ship's deck logs from those periods.

3.  Obtain a dose estimate of radiation exposure from the Under Secretary for Health.  This should be based on the Veteran's allegations of exposure to x-rays, both from his in-service medical treatment and from his allegation that he allowed a fellow corpsman to practice taking x-rays on him.

All pertinent records should be forwarded to the Under Secretary of Health to aid in the dose assessment, to include the Veteran's service treatment records, military personnel records, a DD Form 1141, and the August 2009 letter from Naval Dosimetry Center.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory conditions.  The examination should be performed by an appropriate medical professional.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to identify any current respiratory conditions.  The examiner should be aware that the Veteran has a history of chronic bronchitis/pneumonia and asthma.  If any disease or disability is ruled out, a complete explanation should be provided.

For each diagnosed disease or disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred during, or is otherwise related to active military service.

In answering this question, the examiner must consider and discuss the Veteran's alleged exposures.  These include exposure to asbestos, jet exhaust fumes, welding torch fumes, and laundry cleaning chemicals and fumes.

The examiner is also asked to provide an opinion as to whether any diagnosed respiratory condition is at least as likely as not related to exposure to herbicides.  While exposure to herbicides has not yet been confirmed, the Board nonetheless requests this conditional opinion.  In offering this opinion, the examiner should note that a negative opinion cannot simply be based on the absence of the diagnosed respiratory condition from the list of disabilities VA has found are associated with herbicide exposure in 38 C.F.R. § 3.309(e); such an opinion would be inadequate.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered and discussed in the rationale, to include the Veteran's lay statements. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin conditions.  The examination should be conducted by an appropriate medical professional.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis of any skin conditions.

For each diagnosed disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during or is otherwise related to active service.

This opinion should include consideration of the Veteran's environmental hazard exposures, to include exposure to cleaning chemicals from working as a laundry operator.  Additionally, even though exposure to herbicides has not been confirmed, the Board asks that the examiner provide an additional opinion as to whether exposure to herbicides may have caused the skin condition.  In offering this opinion, the examiner should note that a negative opinion cannot simply be based on the absence of the diagnosed skin condition from the list of disabilities VA has found are associated with herbicide exposure in 38 C.F.R. § 3.309(e); such an opinion would be inadequate.

A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered and discussed in the rationale, to include the Veteran's lay statements. 

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




